Case 19-24544-GLT        Doc 74
                              Filed 12/02/20 Entered 12/02/20 14:00:16 Desc Main
                             Document      Page 1 of 3             FILED
                                                                   12/2/20 1:26 pm
                                                                   CLERK
                                                                   U.S. BANKRUPTCY
                   IN THE UNITED STATES BANKRUPTCY COURT COURT - :'3$
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA
IN RE:

       Andrea Watson-Lindsey,         :    Case No. 19-24544-GLT
                                      :
                      Debtor          :    Chapter 13
******************************************************************************
      Andrea Watson-Lindsey,          :
                                      :    Related to Document No. 64
                      Movant          :
                                      :    Hearing Date & Time:
             vs.                      :    December 2, 2020 at 10:00 AM
                                      :
                                      :
      Pittsburgh Water and Sewer      :
      Authority,                      :
      County of Allegheny,            :
      City of Pittsburgh & School     :
      District of Pittsburgh,         :
                      Respondents     :
                                      :
             And                      :
                                      :
      Ronda J. Winnecour, Esquire     :
      Chapter 13 Trustee,             :
                                      :
                      Respondent      :
******************************************************************************
       MODIFIED ORDER CONFIRMING CHAPTER 13 SALE OF PROPERTY
                            FREE AND DIVESTED OF LIENS

               AND NOW, this __________
                                    2ND       day of ______________________,
                                                       December                   2020, on
consideration of the Movants’ Motion for Sale of Property Free and Divested of Liens to Terrys
Real Estate Investments, LLC at 229 Ames Street, Pittsburgh, PA 15214, for $60,000.00, after
hearing held in: (Courtroom A, 54th Floor, U.S. Steel Tower, 600 Grant Street, Pittsburgh, PA
15219), this date, the Court finds:

                1. That service of the notice of Hearing and Order setting hearing on said Motion
for private sale of real property free and divested of liens of the above named Respondent, was
effected on the following secured creditor whose liens are recited in said Motion for private sale,
viz:

               DATE OF SERVICE                         NAME OF LIEN OR/AND SECURITY
                                                       Pittsburgh Water and Sewer Authority
                                                       County of Allegheny
Case 19-24544-GLT        Doc 74    Filed 12/02/20 Entered 12/02/20 14:00:16              Desc Main
                                   Document     Page 2 of 3



                                                        City and School District of
                                                        Pittsburgh
                                                        GRB Law
                                                        c/o Jeffrey R. Hunt, Esquire
               November 4, 2020                         437 Grant Street, 14th Floor
                                                        Frick Building
                                                         Pittsburgh, PA 15219



               November 4, 2020                        Ronda J. Winnecour, Chapter 13 Trustee
                                                       Suite 3250, US Steel Building
                                                       600 Grant Street
                                                       Pittsburgh, PA 15219

               2. That sufficient general notice of said hearing and sale, together with the
confirmation hearing thereon, was given to the creditor(s) and parties in interest by the moving
party as shown by the certificate of service duly filed and that the named parties were duly
served with the Motion.


               3. That at the sale hearing, the highest/best offer received was that of the above
Purchaser(s) and no objections to the sale were made which would result in the cancellation of
said sale.

               4. That the price of $_60,000.00___________________ offered by
_Terrys Real Estate Investments,, LLC_______________________ was a full and fair price for
the property in question.

              5. That the Purchaser(s) has acted in good faith with respect to the within sale in
accordance with In re: Abbotts Dairies of Pennsylvania, Inc., 788 F2d., 143 (3rd Cir. 1986).

                Now therefore, IT IS ORDERED, ADJUDGED AND DECREED, that the sale
by General Warranty deed of the real property described as 229 Ames Street, Pittsburgh, PA
15214 is hereby CONFIRMED to Terrys Real Estate Investments, LLC for $60,000.00, free
and divested of the above recited liens and claims, that the Movant is authorized to make,
execute and deliver to the Purchaser(s) above named the necessary deed and/or other documents
required to transfer title to the property purchased upon compliance with the terms of the sale;

                IT IS FURTHER ORDERED, that the above recited liens and claims, be, and
they hereby are, transferred to the proceeds of sale, if and to the extent they may be determined
to be valid liens against the sold property, that the within decreed sale shall be free, clear and
divested of said liens and claims;

                FURTHER ORDERED that the following expenses/costs shall immediately be
paid at the time of closing. Failure of the closing agent to timely make and forward the
Case 19-24544-GLT          Doc 74    Filed 12/02/20 Entered 12/02/20 14:00:16             Desc Main
                                     Document     Page 3 of 3



disbursements required by this Order will subject the closing agent to monetary sanctions,
including among other things, a fine or the imposition of damages, after notice and hearing, for
failure to comply with the above terms of this Order. Except as to the distribution specifically
authorized herein, all remaining funds shall be held by Counsel for Movant pending further
Order of this Court after notice and hearing.

                   (1)          The outstanding balance to City of Pittsburgh payoff $4,326.67.
                   (2)          The outstanding balance to School District of Pittsburgh payoff
                                $5,085.82.
                   (3)          The outstanding balance to County of Allegheny payoff $1,741.20.
                   (4)          The outstanding balance to Pittsburgh Water and Sewer Authority
                                payoff $733.01
                   (5)          All delinquent and current real estate taxes, Sewage Charges and
                                other Municipal Claims shall be paid in full at the time of closing;
                   (6)          Court approved attorney fees in the amount of $1,500.00;
                   (7)           Advertising expense $ 161 ; Pittsburgh Legal Journal and Post
                                Gazette; $70
                   (8)            Chapter 13 Trustee “[percentage fees” in the amount of
                                   949.25
                                $__________    payable to Ronda J. Winnecour, Chapter 13 Trustee
                                P.O . Box 2587, Pittsburgh, PA 15230;
                   (9)           Proceeds to be held by trustee pending further order of
                                Court for distribution according to confirmed plan and 100% of
                                timely filed unsecured claims.



       FURTHER ORDERED that:

                  1. Within seven (7) days of the date of this Order, the Movant shall serve a
                     copy of the within Order on each Respondent (i.e., each party against
                     whom relief is sought) and its attorney of record, if any, upon any attorney
                     or party who answered the motion or appeared at the hearing, the attorney
                     for debtor, the Closing Agent, the Purchaser, and the attorney for the
                     Purchaser, if any, and file a certificate of service.

                  2. Closing shall occur within thirty (30) days of this Order.

                  3. Within seven (7) days following the closing, the Movant shall file a
                     Report of Sale, which shall include a copy of the HUD-1 or other
                     Settlement Statement; and

                  4.     This Sale Confirmation Order survives any dismissal or conversion of the
                         within case.
                   5.        Proof of publication shall be filed within 14 days of closing.
                                                                BY THE COURT:

                                                                 ________
                                                                       ____
                                                                       _________
                                                                              ____
                                                                               __ __________________
                                                               ________________________________
                                                               GREGORY
                                                                REGORY  Y L.
                                                                          L. TADDONIO     O
                                                               UNITED
                                                                NITED STATES BANKRUPTCY COURT     COU
